J-A11036-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    NA LI                                      :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    YAN CHEN, BAISHENG CHEN AND                :
    ZHENG CHEN, LLC                            :
                                               :   No. 1204 MDA 2019
                       Appellants              :

              Appeal from the Judgment Entered August 12, 2019
     In the Court of Common Pleas of Centre County Civil Division at No(s):
                                 2017-0730


BEFORE:      PANELLA, P.J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED: JUNE 8, 2020

        Appellants Yan Chen, Baisheng Chen, and Zheng Chen, LLC appeal from

the judgment entered by the Court of Common Pleas of Centre County in favor

of Appellee Na Li. For the foregoing reasons, we affirm.

        On February 24, 2017, Appellee, Na Li, along with her husband, Kai Du,

filed this action against Appellant Yan Chen and her husband, Appellant

Baisheng Zheng, and their limited liability company, Zheng Chen, LLC.

Appellees raised claims of fraudulent misrepresentation, breach of fiduciary

duty, unjust enrichment, and conversion against Appellants in connection with

a joint venture that Appellees and Appellants had started in attempting to

open a restaurant together in State College, Pennsylvania.


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A11036-20



       After the parties proceeded to trial, a jury entered judgment in favor of

Appellees on the counts of fraudulent misrepresentation, breach of fiduciary

duty and unjust enrichment. The jury found in favor of Appellants on the

conversion count.       On April 18, 2019, both Appellants and Appellees filed

motions for post-trial relief. After argument, the trial court entered an order

on July 15, 2019, denying all post-trial motions.

       On July 18, 2019, Appellants filed this appeal.1 On July 24, 2019, the

trial court directed Appellants to file a statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b). After Appellants failed to respond to

the trial court’s 1925(b) order, the trial court entered a subsequent order on

August 29, 2019, asking this Court to find Appellants had waived all issues

raised on appeal due to their failure to comply with its Rule 1925(b) order.

       On September 10, 2019, Appellants filed a motion in the trial court,

requesting permission to file their concise statement nunc pro tunc.         On


____________________________________________


1 This Court has held that “[a]n appeal to this Court can only lie from
judgments entered subsequent to the trial court's disposition of any post-
verdict motions, not from the order denying post-trial motions.” Sereda v.
Ctr. City Acquisitions, LLC, 222 A.3d 1161, 1164 (Pa.Super. 2019) (quoting
Johnston the Florist, Inc. v. TEDCO Constr. Corp., 657 A.2d 511, 514
(Pa.Super. 1995) (en banc)). While Appellants purported to appeal from the
denial of their post-trial motions, Appellees subsequently filed a praecipe for
the entry of judgment. The docket reflects that judgment was entered in favor
of Appellee Na Li on August 12, 2019. This Court has recognized that “[t]here
are some instances wherein a party has failed to enter judgment [due to
oversight] and our appellate courts may ‘regard as done that which ought to
have been done.’” Sereda, 222 A.3d at 1164 n.1 (quoting Johnston, 657
A.2d. at 514-515). As such, we deem the appeal to be properly taken from
the subsequently-entered judgment.

                                           -2-
J-A11036-20



September 11, 2019, the trial court granted Appellants leave to file their

concise statement nunc pro tunc. On September 18, 2019, the trial court filed

a one-paragraph order, asking this Court to affirm the jury’s verdict.

      Before we reach the merits of this appeal, we must address whether the

trial court had discretion to ignore Appellants’ failure to comply with the Rule

1925(b) order. As a trial court’s order pursuant to Rule 1925(b) triggers an

appellant’s obligation to comply with the rule, we must first evaluate whether

the language in the trial court’s order complied with Rule 1925(b).       In re

Estate of Boyle, 77 A.3d 674, 676 (Pa.Super. 2013).

      In this case, the trial court directed Appellants to file and serve their

concise statement within twenty-one (21) days of the filing of its order and

expressly notified Appellants that “any issue not properly included in the

timely filed Statement shall be deemed waived by the appellate court.” Order,

7/24/19, at 1. Thus, the trial court’s order fulfilled all the requirements of

Rule 1925(b)(3).

      It is well-established that an appellant’s “failure to comply with the

minimal requirements of Pa.R.A.P. 1925(b)[,]” including the failure to timely

file a concise statement of errors, “will result in automatic waiver of the

issues raised.” Greater Erie Industrial Develop. Corp. v. Presque Isle

Downs, Inc., 88 A.3d 222, 224 (Pa.Super. 2014) (en banc) (internal quotes

and citations omitted; emphasis in original). As such, “it is no longer within

this Court's discretion to review the merits of an untimely Rule 1925(b)




                                     -3-
J-A11036-20



statement based solely on the trial court's decision to address the merits of

those untimely raised issues.” Id. at 225.

      However, Rule 1925(c)(2) indicates that “[u]pon application of the

appellant and for good cause shown, an appellate court may remand in a civil

case for the filing nunc pro tunc of a Statement or for amendment or

supplementation of a timely filed and served Statement and for a concurrent

supplemental opinion.” Pa.R.A.P. 1925(c)(2). The Note following Rule 1925

clarifies that nunc pro tunc relief is only available in limited circumstances:

      In general, nunc pro tunc relief is allowed only when there has
      been a breakdown in the process constituting extraordinary
      circumstances. Courts have also allowed nunc pro tunc relief
      when “non-negligent circumstances, either as they relate to
      appellant or his counsel” occasion delay. However, even when
      there is a breakdown in the process, the appellant must attempt
      to remedy it within a “very short duration” of time.

Note to Pa.R.A.P. 1925(b)(2) (citations omitted).

      In this case, Appellants’ counsel (“counsel”) conceded that he failed to

file a timely concise statement in violation of the lower court’s order. Counsel

admitted that he received the trial court’s 1925(b) order at his office while he

was on vacation.     While counsel arranged for a colleague to prepare the

concise statement on his behalf, the concise statement was never filed due to

a miscommunication between counsel and his colleague. We find Appellants

have not shown that they are entitled to nunc pro tunc relief due to a

breakdown in court processes or “non-negligent” circumstances.

      Therefore, we are constrained to find that Appellants waived their issues

on appeal by failing to file a timely concise statement pursuant to Pa.R.A.P.

                                      -4-
J-A11036-20



1925(b) after being ordered to do so by the lower court. As Appellants have

waived all of their issues on appeal, we may not review the merits of their

arguments.

     For the foregoing reasons, we affirm.

     Judgment affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 06/08/2020




                                   -5-